Citation Nr: 1723007	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-25 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from May 1982 to July 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the RO denied Appellant's claim for entitlement to service connection for obstructive sleep apnea (OSA) in its August 2010 rating decision and the Veteran submitted a notice of disagreement (NOD).  Although, a statement of the case (SOC) was issued to Appellant, he did not perfect his appeal with the submission of a VA Form 9, only choosing to appeal his claim for PTSD.  Thus, the Board does not have jurisdiction of the claim for OSA.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required before this matter can be adjudicated.  The Veteran submitted a statement in September 2013 indicating he had been diagnosed with PTSD by providers at the Birmingham, Alabama VA Medical Center, adding he was receiving psychiatric treatment on a weekly basis at that time.  Records reflecting this PTSD diagnosis and treatment are not currently associated with the record.  Given such, remand is warranted to comply with the duty to assist.  38 U.S.C.A. 5103A.


Also, the Veteran in a March 2009 statement submitted in support of his claim for benefits, the Veteran described an in-service incident involving the rescue of Vietnamese refugees in the South China Sea, during which he believes many refugees were left to drown.  In July 2011, the Veteran submitted an additional statement indicating that in mid-June 1984, he "helped off load a Marine who was shot in the chest," taking him from a helicopter into sick bay aboard the USS Sterett.  The Veteran added that the wounded man died the same day.  Upon review of the Veteran's file, it does not appear that his stressors were verified.  As such, the RO should attempt to verify his stressors.

Further, the Veteran was previously scheduled for a VA psychiatric examination in October 2011, but did not attend.  In his September 2013 statement, he indicates he was unaware the examination had been scheduled, adding "I do not understand why you cannot use the day-to-day medical treatment record to evaluate my PTSD."  Upon review of the file, there is no indication that the Veteran was notified of this examination.  Given such, remand is necessary to afford the Veteran a VA examination to determine whether he has a current psychiatric diagnosis, to include PTSD, and whether that diagnosis relates to his active military service.

Finally, as the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, the examiner should consider both the DSM-IV and DSM-V criteria when determining whether the Veteran has a current diagnosis of PTSD.  See 38 C.F.R. § 4.125(a); 80 Fed. Reg. 14308-01 (March 19, 2015)(final rule amending 38 C.F.R. § 4.125).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder, to include Dr. Joseph Sheppard, and advise him that he may submit lay statements that may tend to corroborate his claimed PTSD stressor(s).

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Birmingham, Alabama VA Medical Center.

2. Send a request to the JSRRC to attempt to corroborate the Veteran's stressors. 

3. All efforts to document the claimed stressor should be noted in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

4. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

Regarding PTSD, the examiner must be instructed that only the events detailed above, including (a) the rescue of Vietnamese refugees in the South China Sea, and (b) the transport of a Marine who had been shot from a helicopter to sick bay about the USS Sterett, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should consider the criteria of both the DSM-IV and the DSM-V in determining whether the diagnostic criteria to support the diagnosis of PTSD has been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and the above-detailed in-service stressors.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




